Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 & 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites pin [has] a tapered configuration or profile. The use of both the terms configuration and profile implies the two are distinct, but the specification does not make clear what the distinction between the two is.  As such, the scope of the claim is unclear.  Claim 10 contains the same issue.
Claim 9 recites kept in place at least by the assistance of pretension on the outside of the pin, such as by using a spring.  The phrase such as by creates confusion as to whether the spring is, or is not, a required element of the claim because a limitation together with a narrower limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). For purposes of examination, the claim need not use a spring.  Claim 20 contains the same issue.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0213145 to Haller.
Claim 1 recites a connection system for joining two wind turbine components.  Haller relates to a wind turbine tower and its assembly, including joining tower segments together.  See Haller [0001] and Figs. 1-8.  There are two distinct ways that Haller may anticipate claim 1.
Interpretation 1
Claim 1 recites each component has one or more bearing surfaces.  As a matter of claim construction, applicant’s specification clarifies that the term bearing is intended to be interpreted as a surface designed and capable of bearing weight.  See e.g. Specification [0028].  Claim 1 also recites that each component has one or more support surfaces extending away from the one or more bearing surfaces, and one or more bores formed in the one or more support surfaces.  
Figures 3 of Haller show a tower segment (9) of the wind turbine tower.  Figure 4 shows a close-up of the joint sections (19, 21) that join two such segments.  The male section (19) and the female section (21) are considered to be analogous to the recited first and second wind turbine components.  Section (21) has a bearing surface (35) a support surface (37) and a bore (39) formed in the…support surface.  See Haller Fig. 4.  Likewise, section (19) has bearing surface and a bore (31) formed in the…support surface (29).  Figure 4 further shows that both support surfaces exten[d] away from the…bearing surfaces, the extension being outward in section (19) and inward in section (21).  When joined the bearing surfaces generally confront as do the support surface… and the one or more bores…-2- are generally aligned.  Finally, figure 4 of Haller shows one or more pins (23) configured to be engaged with respective one or more bores.
Dependent claims 2-8 are rejected using interpretation 1.
Interpretation 2
Figure 3 shows tower components (9) designed to stack.  In this interpretation, the bearing surface is the flat, horizontal region in male section (19) surrounding the conical pin (29).  The support surface is surface (35) in the female section (21) that is supported by the bearing surface.  Since there are multiple components (9) and each one has both, these features are anticipated.  In this interpretation the recited pin is conical element (29).  Claim 1 recites that the bearing surfaces generally confront each other.  The term generally makes this a broad recitation.  The claim does not recite that the two surfaces ‘oppose’ or ‘contact’ each other.  Instead, the terms generally confront is used.  Examiner chooses to interpret that the bearing surfaces and the support surfaces meet the term generally confronted by being vertically aligned with each other, when the components are stacked.  The bores of the stacked units are also vertically aligned after pin insertions.
Dependent claims 8-10 are rejected using interpretation 2 (claim 8 being rejected under both interpetations).
Regarding claims 2 & 4, the tower construction of the segments eventually is assembled in a vertical orientation.  See e.g. Haller Fig. 8.  This results in the bearing surfaces of both sections being in horizontal direction.  Regarding claims 3 and 5, this vertical assembly of the segments also results in the support surfaces being oriented in a substantially vertical direction.  Regarding claims 6 & 7, figure 4 of Haller shows the support surfaces extend away from the one or more bearing surfaces in a substantially perpendicular direction on the first [and second] wind turbine component.  
Claim 8 recites that the pin [has] a tapered…profile. Under interpretation 1, pin (23) in figure 4 of Haller has a tip region that is smaller in diameter than the main shaft.  Thus, lies within the broadest reasonable interpretation of the term tapered profile.   Using interpretation 2, pin (29) is shown as tapered.
Claim 9 recites the connection system is configured to enable said one or more pins to be kept in place at least by the assistance of pretension on the outside of the pin.  This is accomplished in interpretation 2, by locking pin (23) which locks the tapered pin (29) in place.  Regarding claim 10, the bores (37) also have a tapered profile.  Regarding claim 13, Haller teaches first and second wind turbine components joined to each other according to the connection system.  See Haller Fig. 1.
Claim 14 recites a method in which the structures of claim 1 are provided and the arrangement of those structures is recited by method steps.  Thus, claim 14 is anticipated (under both interpretations) just as claim 1.  
Claim 15 is anticipated using the second interpretation only.  The act of inserting the tapered pins into the tapered bores would produce a clamping force between the first and second wind turbine components in Haller.  Claim 16 is anticipated using the second interpretation only.  Claim 16 recites increasing or decreasing the depth of engagement of the…pins…to vary the clamping force between the…components.  As the tapered pin is inserted farther into the corresponding tapered bore, the frictional force between the two rises, creating interference fit forces.  This is a form of clamping force that increases as the pin becomes inserted to its full length. 
Claim 17 is anticipated only using the first interpretation.  The locking pin (23) is inserted by movement…in a direction generally parallel to the one or more bearing surfaces.  See Haller Fig. 4.  Claim 18 is anticipated only using the first interpretation.  Assembling multiple tower segments is accomplished by positioning the [two]…components such that the…bearing surfaces contact each other.  See Haller [0046].  Claim 19 can be anticipated using either interpretation.  Inserting either pin in either bore causes the one or more bores to become more aligned with each other.  Claim 20 is anticipated using the second interpretation only.  The act of inserting the locking pins (23) keeps the tapered pin (29) in place at least by the assistance of pretension.  

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) and U.S. 2006/0213145 to Haller.
Claim 11 recites connecting a base frame of the nacelle [to]…the main bearing assembly.  Claim 12 recites connecting a base frame to a structural beam of the nacelle frame.  AAPA teaches that wind turbine nacelle frames and frame elements are typically bolted to main bearing assemblies and each other.  See Specification [0003]-[0004].  AAPA does not teach connecting these types components using a connection system as described in claim 1.  But Haller (interpretation 1) teaches a system for connecting framework element in the wind turbine arts.  Furthermore, Haller was designed as a replacement for prior art systems that bolted tower segments together.  See Haller [0015]-[0020].  Thus, the connection system of Haller is a bolt replacement system in the wind turbine arts.  While it was designed for connecting tower segments, it would be equally applicable for use to connect a heavy large nacelle frame to the bearing assembly or to other frame elements.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, the bolt system of AAPA could be replaced with the connection system shown in figure 4 of Haller.  Such a modification would have been predictable because this connection system is designed for the weights and shear forces of a wind turbine and was also designed to replace the same initial connection system (i.e. bolts).  This rejection also alternately rejects claim 1 as well.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”